Soule, J.
The evidence of Stephenson was properly excluded. It had no tendency to prove that the defendants were acting under the direction of a superior officer, or of an employer, in the performance of any. duty. Stephenson was not a member of the detective force of the Commonwealth when the acts were done by the defendants, and they had no instructions from him to do what they did, nor to do anything in relation to Davis. The instructions which Stephenson had previously given the defendants, when he was the chief of the detective force, and the method of working pursued by them when under his orders as such chief, had no pertinency in the trial of the defendants for acts done long after he had ceased to hold the office.

Exceptions overruled.